Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 13-27 in the reply filed on 5/24/2022 is acknowledged.  The traversal is on the ground(s) that Freyman et al. (USPGPub 2006/0198865) does not teach the technical features shared by the groups because Freyman is not directed to forming a solid support.  This is not found persuasive because as stated in the abstract, the microcapsules of Freyman are intended to be attached to the interior lumen of a body surface (i.e., a solid support).  Further the applicant argues that there is not burden in examining all claims but the burden set forth by the previous examiner was reasonably established. However, the current examiner does not see need for the election of species requirement placed on the application that required claims 15-16 to be seemingly withdrawn as being drawn to a sheet form substrate.  Both the current application and the prior art form both sheets and tubes and there is therefore no burden caused merely by the recitation of shape.  Therefore the election of species requirement is hereby withdrawn and claims 13-27 will be examined herein with all additional pending claims being withdrawn.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claims 13-27, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). It is recommended in general that the term “preferably” be replaced with a term such as “wherein”.
Regarding claims 13-15 and 20-27, the phrase "e.g." (meaning “for example”) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). It is recommended that exemplary language be deleted.
Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, claim 26 refers back to “the method” in the second line of the claim.  However, claim 13 from which it depends references two methods: 1) a method of preparing the artificial tissue progenitor and 2) wherein it is stated that “the tubular construct is prepared by a method”.  It is not apparent whether claim 26 is referring back to the first or second method of claim 13.  It is recommended that claim 13 is edited to possibly reference first and second methods, respectively and then edit claim 26 to refer to the method which the applicant is referring to.  For the purposes of this examination the examiner is assuming that the applicant intended to refer to the second of the two methods listed above but correction is required.
Claim Rejections - 35 USC § 103
Claim(s) 13, 15 and 18-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matheny et al. (USPGPub 2014/0100648) in view of Freyman et al (USPGPub 2006/0198865).
Regarding claims 13 and 27, Matheny teaches forming a tubular construct (Fig. 1A) that may contain cellular material such as stem cells [0110] for the purpose of attaching the biological construct to the interior wall of a solid support.  Matheny fails to teach wherein the cellular material is in the form of microcapsules as described in claim 1. However, Freyman teaches that is known to form microencapsulated stem cells [0015] for the purpose of attaching said stems cells to a lumen or tubular structure inside the human body (abstract).  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to replace the stem cells of Matheny with the microencapsulated stem cells of Freyman as a simple substitution of one known stem cell for lining tubular structures in the human body with another wherein the results would be predictable or as use of a known stem cell provision technique to improve a similar device in the same way.  See KSR, 550 U.S. at 418, 82 USPQ2d at 1396.  All other requirement of the claim are either preferred but not required or are optional but not required.
Regarding claim 15, Matheny teaches forming a tubular construct (Fig. 1A) that may contain cellular material such as stem cells [0110] for the purpose of attaching the biological construct to the interior wall of a solid support.  Matheny fails to teach wherein the cellular material is in the form of microcapsules as described in claim 1. However, Freyman teaches that is known to form microencapsulated stem cells [0015] for the purpose of attaching said stems cells to a lumen or tubular structure inside the human body (abstract).  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to replace the stem cells of Matheny with the microencapsulated stem cells of Freyman as a simple substitution of one known stem cell for lining tubular structures in the human body with another wherein the results would be predictable or as use of a known stem cell provision technique to improve a similar device in the same way.  See KSR, 550 U.S. at 418, 82 USPQ2d at 1396.  All other requirement of the claim are either preferred but not required or are optional but not required.  Further the constructs of Matheny may be provided in a rolled or sheet form [0116-0123].
Regarding claim 18, Matheny teaches forming a tubular construct (Fig. 1A) that may contain cellular material such as stem cells [0110] for the purpose of attaching the biological construct to the interior wall of a solid support.  Matheny fails to teach wherein the cellular material is in the form of microcapsules as described in claim 1. However, Freyman teaches that is known to form microencapsulated stem cells [0015] for the purpose of attaching said stems cells to a lumen or tubular structure inside the human body (abstract).  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to replace the stem cells of Matheny with the microencapsulated stem cells of Freyman as a simple substitution of one known stem cell for lining tubular structures in the human body with another wherein the results would be predictable or as use of a known stem cell provision technique to improve a similar device in the same way.  See KSR, 550 U.S. at 418, 82 USPQ2d at 1396.  Further given that the ECM layers of Matheny may be provided with the microencapsulated stem cells of Freyman therein in multiple layers [0061-0066], the act of applying one layer of ECM comprising the microencapsulated stems cells on another layer thereof would read upon depositing the microcapsules with a first agent (ECM material) on a substrate followed by depositing a second ECM layer comprising stem cells on the first agent wherein the second ECM layer comprises what can be considered to be a second agent. Further based on the possible formulation of the ECM listed, the material would presumably have at least some ability to stick to itself and stem cells. All other requirement of the claim are either preferred but not required or are optional but not required.  
Regarding claim 19, Matheny teaches forming a tubular construct (Fig. 1A) that may contain cellular material such as stem cells [0110] for the purpose of attaching the biological construct to the interior wall of a solid support.  Matheny fails to teach wherein the cellular material is in the form of microcapsules as described in claim 1. However, Freyman teaches that is known to form microencapsulated stem cells [0015] for the purpose of attaching said stems cells to a lumen or tubular structure inside the human body (abstract).  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to replace the stem cells of Matheny with the microencapsulated stem cells of Freyman as a simple substitution of one known stem cell for lining tubular structures in the human body with another wherein the results would be predictable or as use of a known stem cell provision technique to improve a similar device in the same way.  See KSR, 550 U.S. at 418, 82 USPQ2d at 1396.  Further given that the ECM layers of Matheny may be provided with the microencapsulated stem cells of Freyman therein in multiple layers [0061-0066], the act of applying one layer of ECM comprising the microencapsulated stems cells on another layer thereof would read upon depositing the microcapsules with a first agent (ECM material) on a substrate followed by depositing a second ECM layer comprising stem cells on the first agent wherein the second ECM layer comprises what can be considered to be a second agent. Further based on the possible formulation of the ECM listed, the material would presumably have at least some ability to stick to itself and stem cells. All other requirement of the claim are either preferred but not required or are optional but not required.  
Regarding claims 20-21, all components of the prior arts are presumed to be biocompatible as they are intended for implant into the human body. All other requirement of the claim are either preferred but not required or are optional but not required.  
Regarding claim 22, the stem cells of Matheny in view of Freyman would be technically immersed in the ECM, thereby meeting the limitations of the current claims. All other requirement of the claim are either preferred but not required or are optional but not required.  
Regarding claim 23, the step referred to in the claim is an optional step of claim 13 that is not a requirement of the current claim unless the option is literally required.
Regarding claim 24, the steps referred to in the claim is an optional step of claim 13 that is not a requirement of the current claim unless the option is literally required.
Regarding claim 25, the steps referred to in the claim is an optional step of claim 13 that is not a requirement of the current claim unless the option is literally required.
Regarding claim 26, the spraying coating of biological material by Matheny [0115] would broadly read upon bio-printing. All other requirement of the claim are either preferred but not required or are optional but not required.  
Conclusion











Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J BOWMAN/Examiner, Art Unit 1717